         Case 3:18-cv-30143-MGM Document 66 Filed 11/13/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


GRACIE WHITE f/k/a GRACIE DORNEUS,                   *
Individually and on behalf of a class of persons     *
similarly situated,                                  *
                                                     *
     Plaintiff,                                      *
                                                     *
                  v.                                 *         Civil Action No. 18-30143-MGM
                                                     *
ALLY FINANCIAL INC.,                                 *
                                                     *
     Defendant.                                      *




                                     SCHEDULING ORDER

                                         November 13, 2020


MASTROIANNI, U.S.D.J.


       The following schedule is entered based on the parties’ Joint Status Report and Proposed

Scheduling Order (Dkt. No. 64):

1.     Parties shall exchange initial disclosures on or before November 30, 2020.

2.     Amendments to pleadings shall be filed on or before December 4, 2020.

3.     Defendant shall file its opposition to Plaintiff’s Motion for Class Certification on or before

       December 14, 2020.

4.     Plaintiff shall file her reply in support of the Motion for Class Certification on or before

       January 15, 2021.

5.     Parties shall complete all discovery on or before March 4, 2021.
      Case 3:18-cv-30143-MGM Document 66 Filed 11/13/20 Page 2 of 2



6.   Dispositive Motions, if any, shall be filed by May 4, 2021. Oppositions shall be filed on or

     before June 4, 2021 and replies, if any, shall be filed on or before June 18, 2021.

7.   A hearing on any filed dispositive motions will be held at 11:00 am on July 14, 2021. If no

     dispositive motions are filed, this hearing shall be converted to an initial pretrial conference.



     It is So Ordered.



                                                      _/s/ Mark G. Mastroianni________
                                                      MARK G. MASTROIANNI
                                                      United States District Judge




                                                 2
